Citation Nr: 0525053	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  97-17 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for Guillain-Barre 
syndrome.

3.  Entitlement to service connection for hematuria.

4.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.

5.  Entitlement to an effective date earlier than August 23, 
2004, for the award of an increased evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
weakness in the arms and legs, spot on the lungs, benign 
prostatic hypertrophy, vision problems, and hematuria, to 
include as being the result of exposure to herbicides.

In an October 1998 decision, the Board denied the claims for 
service connection.  The veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 2000, the Court issued a memorandum 
decision in which it affirmed the Board decision.  However, 
subsequent to the Court's judgment, the Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) was enacted.  In January 2001, as a 
result of such enactment, the Court withdrew its October 
2000, memorandum decision and issued an order, wherein it 
vacated the Board decision and remanded it for readjudication 
under the VCAA.  

In July 2004, the Board denied the claims for service 
connection.  The veteran appealed the Board decision to the 
Court.  In April 2005, the Secretary of VA and the veteran 
(parties) filed a joint motion to vacate, in part, the July 
2004 decision and remand stating that there were multiple 
deficiencies that needed to be addressed pertaining to the 
claims for service connection for peripheral neuropathy, 
Guillain-Barre syndrome, and hematuria.  They also determined 
the Board failed to consider a claim for entitlement to 
pension benefits.  The parties stated the veteran was not 
appealing the denial of service connection for spot on the 
lungs, benign prostatic hypertrophy, and vision problems.  
The Court granted the motion the same month.  The case has 
been returned to the Board for further appellate review.

The veteran has submitted additional evidence along with a 
waiver of initial RO consideration.  Thus, the Board may 
consider the additional evidence without having to remand the 
claims to the RO for its consideration of that evidence.  See 
38 C.F.R. § 20.1304(c) (2004).

As stated in the joint motion for remand, the parties 
determined the Board had failed to consider a claim for 
entitlement to non-service-connected pension benefits.  The 
Board notes that while it may have failed to refer the issue 
to the RO for initial consideration, it would not have had 
jurisdiction to consider that claim, or even remand it, as 
there was no rating decision, no notice of disagreement, no 
statement of the case, and no substantive appeal as to that 
claim at the time of the July 2004 Board decision.  38 C.F.R. 
§ 20.200 (2004) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).  Thus, as the 
claim for entitlement to non-service-connected benefits has 
not been procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The claims for entitlement to an evaluation in excess of 
70 percent for post-traumatic stress disorder and an 
effective date earlier than August 23, 2004, for the award of 
an increased evaluation for post-traumatic stress disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether or 
not peripheral neuropathy is related to Agent Orange exposure 
in service.  

2.  Competent evidence of a nexus between the diagnosis of 
Guillain-Barre syndrome and service, to include Agent Orange 
exposure, is not of record.

3.  Competent evidence of a nexus between the diagnosis of 
microscopic hematuria and service, to include Agent Orange 
exposure, is not of record.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Guillain-Barre syndrome was not incurred in or aggravated 
by service, to include being the result of Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Hematuria was not incurred in or aggravated by service, 
to include being the result of Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2001 and September 2003 letters 
sent to the veteran.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4), see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, it must be noted that the veteran is 
clearly aware of the evidence necessary to substantiate a 
claim for service connection.  For example, he has stated 
that he developed numbness and tingling in his legs in 
service, which is related to the current neurological 
symptoms.  He has also stated that his neurological symptoms 
are due to Agent Orange exposure.  Finally, he has submitted 
an opinion from a private neurologist, who has stated that 
the veteran's peripheral neuropathy is probably due to Agent 
Orange exposure.  This establishes that the veteran is aware 
of the evidence necessary to substantiate a claim for service 
connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1996 to 2003.  The veteran submitted 
additional VA treatment records, dated from 1993 to 2005, and 
submitted private medical records.  The veteran has been 
provided with examinations in connection with his claims.  He 
has not indicated the existence of any additional records 
that would aid in substantiating the claims and, in fact, in 
an August 2005 letter, stated that he had no additional 
evidence to submit.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.  

II.  Decision

The veteran's service included service in the Republic of 
Vietnam.  He is in receipt of a Combat Infantryman's Badge.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2004).  
All of the presumptive cancers may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 
10 percent or more at any time subsequent to exposure to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2004).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Peripheral neuropathy

The Board has carefully reviewed the evidence of record and 
finds that service connection for peripheral neuropathy is 
warranted.  In a September 2002 VA examination report, the 
examiner noted he had reviewed the evidence in the veteran's 
claims file and reported relevant findings.  Following 
physical examination of the veteran, the examiner stated 
there was no doubt that the veteran had an objective 
neurological disorder.  He noted the veteran attributed this 
disorder to exposure to Agent Orange, and stated, "I must 
say that I have reviewed the data that have been collected on 
Agent Orange studies[,] and there is no evidence that I know 
of that connects Agent Orange with an autoimmune disorder of 
the central nervous system that this man now has."  He also 
addressed the veteran's claim that the leg cramping he had in 
service was related to the current neurological disorder.  
The examiner stated he did not believe there was any 
connection between the veteran's history of leg cramping and 
the present neurologic disorder.  

The veteran has submitted private medical records from a 
neurologist, Dr. Tabbaa.  In a February 2003 letter, Dr. 
Tabbaa diagnosed the veteran with peripheral sensory 
neuropathy and stated that it was well documented that Agent 
Orange can be the cause of peripheral neuropathy.  In a 
January 2003 medical record, following a neurological 
examination, she entered a diagnosis of peripheral neuropathy 
and noted the veteran's Agent Orange exposure, which she 
stated was "probably the underlying etiology for his 
peripheral neuropathy."  In a January 2005 medical record, 
she reiterated that finding that the peripheral neuropathy 
was "probably due" to exposure to Agent Orange.  The Board 
notes that, as correctly pointed out in the joint motion for 
remand, the Board did not address, in the July 2004 decision, 
the opinion provided by Dr. Tabbaa, wherein she stated that 
the veteran's peripheral neuropathy was probably due to Agent 
Orange exposure.

Thus, there is a medical opinion that supports the veteran's 
claim and a medical opinion that is against the veteran's 
claim.  The Board finds that it is unable to ascribe greater 
weight to either opinion, as both opinions were provided by 
credentialed physicians and based upon examination of the 
veteran and knowledge of the veteran's medical history.  
Therefore, the Board finds that the evidence is in equipoise.

As stated above, when the evidence is in relative equipoise 
as to the merits of the issue, then the benefit of the doubt 
in resolving the issue is to be given to the veteran.  38 
C.F.R. § 3.102 (2004); Gilbert, 1 Vet. App. at 55.  
Accordingly, the Board concludes that entitlement to service 
connection for peripheral neuropathy is warranted.  See id.  

B.  Guillain-Barre syndrome

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for Guillain-Barre syndrome.  It 
is clear that the veteran served in Vietnam and entitled to a 
presumption of exposure to herbicide agents.  The medical 
record, however, shows that the veteran does not have a 
condition enumerated as a presumptive disability.  Thus, 
service connection cannot be granted on a presumptive basis.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The April 1970 separation examination noted complaints of 
cramps in the legs; however, no diagnosis with respect to 
such complaint was entered.  Otherwise, the service medical 
records revealed no treatment or diagnoses relating to 
Guillain-Barre syndrome.  The first showing of this disorder 
was in 1997, which is more than 25 years following the 
veteran's discharge from service.  More importantly, in the 
September 2002 VA examination report, the examiner stated he 
had reviewed the data regarding Agent Orange studies and knew 
of no connection between Agent Orange exposure and an 
autoimmune disorder of the central nervous system, which is 
what Guillain-Barre syndrome is.  He further stated that what 
precipitated the autoimmune disorder usually occurred six to 
eight weeks prior to the onset of symptoms and that the 
veteran had reported that the onset of the symptoms began in 
1996.  Finally, he concluded that there was no connection 
between the history of leg cramping in the service medical 
records and the neurologic disorder.  This is evidence 
against the veteran's assertions that Guillain-Barre syndrome 
is attributable to service, to include Agent Orange exposure.  
The Board notes that there is no competent medical evidence 
to refute this opinion.  In Dr. Tabbaa's medical records, she 
attributes only the diagnosis of peripheral neuropathy to 
Agent Orange exposure and states nothing as to the etiology 
of Guillain-Barre syndrome. 

The Board is aware that the veteran received a Combat 
Infantryman's Badge from his service in Vietnam, and thus is 
a combat veteran and entitled to the application of 38 
U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

The veteran has stated that he had leg cramping in service, 
although he has not stated that such cramping occurred while 
engaging in combat.  Regardless, the service medical records 
substantiate that the veteran had leg cramps in service.  The 
veteran's combat status would not allow him to allege that 
there is a relationship between the diagnosis of Guillain-
Barre syndrome and the leg cramping he had in service, as 
that requires a medical opinion.  See Caluza, 7 Vet. App. at 
507; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, his statements do not establish a nexus between the 
current disability and service.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for Guillain-Barre syndrome, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Hematuria

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hematuria.  Hematuria is not 
a condition enumerated as a presumptive disability associated 
with Agent Orange exposure.  Thus, service connection cannot 
be granted on a presumptive basis.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).

The service medical records are silent for any findings 
pertaining to the genitourinary system.  Again, as a combat 
veteran, the veteran is able to state that he had hematuria 
in service while engaging in combat.  However, the veteran 
has not made that allegation.  In fact, in the April 1970 
report of medical history, the veteran specifically denied a 
history of blood in his urine.  Regardless, the application 
of § 1154(b) is not implicated as to this claim.

At the time of the veteran's discharge from service, clinical 
evaluation of the genitourinary system was normal.  An 
October 1974 report of medical examination shows that 
clinical evaluation of the genitourinary system was normal.  
In the report of medical history completed by the veteran at 
that time, he denied a history of blood in his urine.  The 
first time hematuria is objectively shown is in 1996, which 
is more than 25 years following the veteran's service.  In a 
September 2002 VA examination report, the examiner stated 
there was a small trace of blood in the veteran's urine 
sample, which may have been at the upper level of normal.  
Regardless, he stated that there was evidence of microscopic 
hematuria, but was unable to make any diagnosis of renal 
disease.  He did not provide a nexus between the finding of 
microscopic hematuria to the veteran's service, to include 
Agent Orange exposure.  In fact, no medical professional has 
stated that hematuria is related to the veteran's service, to 
include Agent Orange exposure.  

Although the veteran has asserted that hematuria is related 
to service, he is not competent to make that assertion, as 
that requires a medical opinion.  See Espiritu, 2 Vet. App. 
at 494.  

In the joint motion for remand, the parties stated that the 
Board had committed a Colvin violation.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board may not rely on its 
own unsubstantiated medical opinions).  In the July 2004 
decision, the Board noted that a VA examiner had stated that 
the most common cause of microscopic hematuria was IgA 
nephropathy, which was often seen in patients who have 
Guillain-Barre syndrome and chronic inflammatory 
demyelinating polyradiculopathy.  Based on this finding, the 
Board stated, "Thus, it would appear that the veteran's 
hematuria is a result of the diagnosis of Guillain-Barre 
syndrome."  The Board subsequently stated, "The first 
showing of hematuria is in 1996, which is 26 years following 
the veteran's discharge from service.  No medical 
professional has attributed the veteran's hematuria to 
service, to include Agent Orange exposure."  That was the 
basis for the denial of service connection for hematuria-the 
lack of competent evidence between the post service diagnosis 
and service.  The Board is aware of the holding in Colvin, 
but it would appear that such holding would not be truly 
relevant in this case, as the Board's inference that the 
hematuria appeared to be related to Guillain-Barre syndrome 
did not affect the outcome of the claim, unlike the 
conclusions reached by the Board in Colvin, where it affected 
the outcome of the claim.  Id. at 175.  Such was not the case 
in the July 2004 decision.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for hematuria, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for peripheral neuropathy is granted.

Service connection for Guillain-Barre syndrome is denied.

Service connection for hematuria is denied.  


REMAND

In a January 2005 rating decision, the RO granted a 
70 percent evaluation for post-traumatic stress disorder, 
effective August 23, 2004.  The following month, the veteran, 
through his representative, filed a notice of disagreement as 
to both the assignment of the 70 percent evaluation for post-
traumatic stress disorder and the effective date assigned.  
There is no statement of the case in the claims file 
regarding these two claims.  As a result of this finding, 
these claims must be remanded for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action: 

Furnish the veteran with a statement of the 
case as to the claims for entitlement to an 
evaluation in excess of 70 percent for post-
traumatic stress disorder and entitlement to 
an effective date earlier than August 23, 
2004, for the award of an increased evaluation 
for post-traumatic stress disorder.  The 
statement of the case should inform the 
veteran of the time limit in which he may file 
a substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2004).  Thereafter, if an appeal 
has been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


